NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS J. COFFELT,                              No. 16-36078

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00190-CWD

 v.
                                                MEMORANDUM*
KEITH YORDY, Warden; DAVIDSON,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   Candy W. Dale, Magistrate Judge, Presiding**

                            Submitted August 9, 2017***

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Idaho state prisoner Thomas J. Coffelt appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging constitutional claims and

claims under the Americans with Disabilities Act of 1990 (“ADA”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Coffelt consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we

affirm.

      In his opening brief, Coffelt fails to address any of the grounds for dismissal

and has therefore waived his challenge to the district court’s order. See Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived); see also Greenwood v.

FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim . . . .”).

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                  16-36078